                  Case 6:20-cv-00881-ADA Document 49-2
                                                  39-3 Filed 02/17/21
                                                             01/14/21 Page 1
                                                                           2 of 4
                                                                                5


Caridis, Alyssa

From:                              Lindsay Cooper <lindsaycooper@quinnemanuel.com>
Sent:                              Wednesday, January 13, 2021 9:41 PM
To:                                Jordan Jaffe; Roberts, Clement; Caridis, Alyssa; QE-Sonos3
Cc:                                Sonos-WDTX0881-service; Paige Amstutz
Subject:                           RE: Sonos v Google (WDTX) -- Amended Complaint


Alyssa,

It is Google’s position that all proceedings in this case – including the parties’ upcoming invalidity and claim construction
deadlines – should be stayed until a final resolution of Google’s motion to transfer. On Monday, Sonos indicated that it
opposes such a stay. In the alternative, would Sonos be willing to complete venue discovery on an accelerated timeline
to permit resolution of Google’s transfer motion prior to Markman and other substantive portions of the case? We
propose the following schedule:

         Venue discovery closes March 8
         Sonos responsive brief March 22
         Google reply brief April 5
         Hearing April 12 or as soon as the court can accommodate

To the extent the case is not stayed pending transfer, the case schedule will need to be adjusted in light of Sonos’s
request to add the ‘885 patent. When we discussed this on Monday, you indicated that Sonos may be amenable to
some sort of adjustment. We would suggest pushing all substantive deadlines (i.e., those not associated with Google’s
motion to transfer and/or venue discovery) by eight weeks. This would include all claim construction deadlines as well
as the Markman hearing. Google requires an eight-week extension to, among other things, conduct a further prior art
search, investigate collecting additional documents for its initial technical production, and consider the implications of
the new patent on claim construction.

During our call on Monday, you suggested keeping the existing schedule for the currently-asserted patents and creating
a new schedule for the ‘885 patent. Frankly, we do not see how such a dual-track schedule would work. Given that the
‘885 patent is related to the ‘206 and ‘966 patents, the parties and the Court will be best-served if the parties negotiate
claim terms and submit claim construction briefing on all three patents together. We are available if it would be helpful
to discuss.

On Monday we also discussed adding the ‘885 patent to the NDCA DJ case. Sonos indicated that it would likely not
oppose such a request. Please let us know Sonos’s final position on this issue as soon as possible.

Lindsay


From: Jordan Jaffe
Sent: Sunday, January 10, 2021 9:50 PM
To: Roberts, Clement <croberts@orrick.com>; Caridis, Alyssa <acaridis@orrick.com>; QE-Sonos3 <qe-
sonos3@quinnemanuel.com>

                                                              1
                 Case 6:20-cv-00881-ADA Document 49-2
                                                 39-3 Filed 02/17/21
                                                            01/14/21 Page 2
                                                                          3 of 4
                                                                               5
Cc: Sonos-WDTX0881-service <Sonos-WDTX0881-service@orrick.com>; Paige Amstutz <pamstutz@scottdoug.com>
Subject: RE: Sonos v Google (WDTX) -- Amended Complaint

Clement,

1pm Pacific works on our end. I’ll circulate a zoom invite shortly.

Alyssa’s email requested a meet and confer, so my email was in response to that. In any event, we’d like to discuss the
basis for Sonos’s request to assert the ‘885 patent and its possible effect on this case.

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com



From: Roberts, Clement <croberts@orrick.com>
Sent: Friday, January 08, 2021 5:31 PM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Caridis, Alyssa <acaridis@orrick.com>; QE-Sonos3 <qe-
sonos3@quinnemanuel.com>
Cc: Sonos-WDTX0881-service <Sonos-WDTX0881-service@orrick.com>
Subject: RE: Sonos v Google (WDTX) -- Amended Complaint

                                                     [EXTERNAL EMAIL]


Jordan –

I can meet and confer on Monday afternoon. How about 1pm pacific?

Would you kindly tell me what it is you would like to discuss so I can consider your position in advance of the
meeting? Its not required, of course, but it may make the meeting more productive.

Thanks,

Clem


From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Friday, January 8, 2021 5:04 PM
To: Caridis, Alyssa <acaridis@orrick.com>; QE-Sonos3 <qe-sonos3@quinnemanuel.com>
Cc: Sonos-WDTX0881-service <Sonos-WDTX0881-service@orrick.com>
Subject: RE: Sonos v Google (WDTX) -- Amended Complaint

Alyssa,

Are you able to meet and confer regarding this request on Monday afternoon (PT)?

Best regards,


                                                             2
                        Case 6:20-cv-00881-ADA Document 49-2
                                                        39-3 Filed 02/17/21
                                                                   01/14/21 Page 3
                                                                                 4 of 4
                                                                                      5
Jordan R. Jaffe
Partner,
Quinn Emanuel Urquhart & Sullivan, LLP

50 California Street, 22nd Floor
San Francisco, CA 94111
415.498.0556 Google Voice Number (Connects to Direct Office Line and Mobile)
415.875.6600 Main Office Number
LinkedIn Profile
jordanjaffe@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.



From: Caridis, Alyssa <acaridis@orrick.com>
Sent: Friday, January 08, 2021 3:01 PM
To: QE-Sonos3 <qe-sonos3@quinnemanuel.com>
Cc: Sonos-WDTX0881-service <Sonos-WDTX0881-service@orrick.com>
Subject: Sonos v Google (WDTX) -- Amended Complaint

                                                                       [EXTERNAL EMAIL]


Counsel,

Sonos intends to move next week to amend the operative complaint in this action to add a new asserted patent
(USPN 10, 848,885). Sonos’s proposed amended complaint is attached, as well as a red-line document showing
changes from the original complaint. In addition, Sonos attaches hereto its anticipated Supplemental Infringement
Contentions and claim chart relating to the ’885 Patent.

Please let us know when you are available early next week for a meet and confer pursuant Local Rule 7(i).

Thanks,
Alyssa

Alyssa Caridis
Intellectual Property
Partner
Pronouns: she/her/hers

Orrick
Los Angeles
T 2136122372
acaridis@orrick.com




                                                                                  3
                       Case 6:20-cv-00881-ADA Document 49-2
                                                       39-3 Filed 02/17/21
                                                                  01/14/21 Page 4
                                                                                5 of 4
                                                                                     5

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




                                                                                4
